UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4997
JOHN SCHWENGER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                             (CR-01-6)

                      Submitted: April 18, 2002

                      Decided: April 29, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John Schwenger, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. SCHWENGER
                             OPINION

PER CURIAM:

   John Schwenger appeals the district court’s order denying his
appeal and affirming the magistrate judge’s order adjudicating him
guilty of offenses arising from events at Harpers Ferry National His-
torical Park. We have reviewed the record and the district court’s
order and the transcript of the proceedings and find no reversible
error. Accordingly, we affirm.

   Schwenger appeals the district court’s decision not to disturb the
magistrate judge’s ruling denying his motion to suppress evidence.
Rule 12(b)(3) of the Federal Rules of Criminal Procedure requires
that motions to suppress evidence must be made before trial. United
States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997). Failure to make
a motion to suppress before trial constitutes waiver. We find that Sch-
wenger waived the issue of whether evidence should be suppressed.

   Because the only issue Schwenger raised before the district court
was regarding the suppression of evidence, we do not review the other
issues raised in his informal brief. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED